Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 03 June 2022 for application number 16/065,778. 
Claim 1 is currently amended.
Claim 3 is canceled.
Claims 16 – 20 are new.
Claims 7 – 12 are withdrawn due to a restriction requirement.
Claims 1, 2, 4 – 6, and 13 – 20 are presented for examination.

Response to Amendment
Applicant’s amendment filed 03 June 2022 is insufficient to overcome the 112 rejections of claims 1, 2, 4 – 6, 13 – 15 based upon 35 USC § 112 as set forth in the last Office action because:  Examiner respectfully maintains there are still some 112 issues regarding independent claims 1 and 13.

Applicant’s amendment filed 03 June 2022 is sufficient to overcome part of the 112 rejections of claims 1, 2, 4 – 6 regarding “invoked” and “started executing” based upon the currently amended claims and arguments.  However, this amendment has presented a new 112 issues.  Please see the 112 rejection below.

Response to Arguments
Applicant's arguments filed 03 June 2022 have been fully considered but they are not persuasive. With regards to the argument that “Applicant respectfully asserts that claim 1 does not exclude a delay from being injected prior to the ending of the current epoch and is unclear why this additional limitation is read into the features of claim 1 when the claim does not recite it. … Similar to the features of claim 1, Applicant respectfully asserts that claim 13 does not exclude a delay from being injected prior to the ending of the first epoch and is unclear why this additional limitation is read into the features of claim 13 when the claim does not recite it”, Examiner recognizes Applicant’s argument however respectfully maintains the claim language is unclear.  Examiner addresses the argument in the 112 rejection below.  Please see below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4 – 6, and 13 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “upon determining that a synchronization primitive is invoked, causing current epoch to end; beginning a second epoch; prior to completion of the synchronization primitive, injecting a delay simulating latency of the non-volatile memory access during the second epoch; ending the second epoch”.  Based on the newly amended claim language, it states “a synchronization primitive” has started (invoked), proceeds to end a current epoch and begin a second, then states “prior to completion of the synchronization primitive… injecting a delay … during the second epoch”  As it states, the same synchronization primitive is being referenced with respect to both the first and second epochs.  Based on Fig. 6, it appears that there is only one synchronization primitive per epoch.  Therefore, a second synchronization would have to be started (invoked) after beginning the second epoch.  Examiner suggest amending the claim language to closely resemble the cascade sequence of events of Fig. 6 to overcome the 112 rejection, any further clarity issues, and place the application in condition for allowance.  Claims 2, 4 – 6, and 16 – 20 depend from claim 1 and are subsequently rejected.

Claim 1 recites “upon determining that a synchronization primitive is invoked, causing current epoch to end; beginning a second epoch; prior to completion of the synchronization primitive, injecting a delay simulating latency of the non-volatile memory access during the second epoch; ending the second epoch”.  The same issue from the prior Office Action stated differently, it is clear from Fig. 6 (and throughout the specification) there is a delay injected during current epochs that are running.  However, based on the claim language, it appears the initial current epoch referenced at the start of the claim language is ended without mention of the injection of delays.  Examiner understands Applicant’s argument regarding claim 1 (and 13) that “claim 1 does not exclude a delay from being injected prior to ending of the current epoch and it is unclear why this additional limitation is read into the features of claim 1 when the claim does not recites it.”  However, it is unclear how a current epoch is caused to end from the invocation of a synchronization primitive into beginning a second epoch.  It is unclear if there are special circumstances where there is, or is not, a delay injected.  Examiner suggest amending the claim language to resemble the sequence of events of Figs. 1, 2, 5, and/or 6 to overcome the 112 rejection, any further clarity issues, and place the application in condition for allowance.  Claims 2, 4 – 6, and 16 – 20 depend from claim 1 and are subsequently rejected.  Claim 13 is rejected similarly where it states “upon determining that a thread completes a critical section, causing a first epoch to end; beginning a second epoch; inject a delay during the second epoch, the delay simulating an expected latency of non-volatile memory reads”.  It is unclear if there are special circumstances where there is, or is not, a delay injected, based on a first epoch being caused to end upon determining that a critical section is completed and then beginning a second epoch where a delay is injected during the second epoch prior to the second epoch’s ending.  Claims 14 and 15 depend from claim 13 and are subsequently rejected.

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claim 1, 2, 4 – 6, and 13 – 20 have received a second action on the merits and are subject of a second action final.  Examiner was not able to find art the read on the claim limitations.  These claims would be allowed if the current 112 rejection of independent claims 1 and 13 is overcome.  Claims 2, 4 – 6, and 16 – 20 depend upon independent claim 1 and claims 14 and 15 depend upon independent claim 13 and are subsequently rejected.

The prior art made of record and not relied upon considered pertinent to applicant's disclosure. 
Evans et al., US Patent No. 8,606,958 B1 – teaches “Regardless of the implementation of latency calculation, the client device may inject a selected latency by delaying the rendering of received content, the server device may inject the selected latency by delaying the serving of the content, or they may each delay the content. For instance, the client and the server may each delay the content according to the latencies experienced during respective transmissions to each device. That is, a request latency may be injected by the client device, while a service latency may be injected by the server device.” [col. 3, second paragraph]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135   

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135